Citation Nr: 9911256	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1989 to September 
1993.  This appeal arises from a March 1996 rating decision 
of the Philadelphia, Pennsylvania, Regional Office (RO).  In 
this decision, the RO denied service connection for post-
traumatic stress disorder (PTSD), tinnitus, tinea pedis, and 
bilateral knee disabilities.  The veteran appealed these 
determinations.  

A hearing on appeal was provided to the veteran in April 
1997.  The VA hearing officer issued a decision in November 
1997 that awarded service connection for both right and left 
knee disabilities.  The veteran has not disagreed with the 
evaluations assigned to these disorders.  It is the 
undersigned's determination that the November 1997 grant of 
service connection was a full grant of all benefits sought on 
appeal regarding service connection for the veteran's knee 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, this issue is no longer in appellate 
status.


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
diagnosis for PTSD and, therefore, has not presented a 
plausible claim for service connection.

2.  The contemporaneous service medical evidence refutes the 
veteran's claims of chronic symptoms of tinnitus from his 
military service to the current time.

3.  The veteran's chronic tinea pedis had its onset during 
his military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), (b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(1998).

3.  The veteran's tinea pedis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), (b) (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive medical examination in 
September 1988 in preparation for entry into active service.  
On his medical history report, the veteran denied any history 
of ear trouble, skin disease, or psychiatric symptoms.  The 
examination found his ears, skin, feet, and psychiatric 
evaluation normal.  

An audiometry evaluation was provided to the veteran in July 
1989.  There was no finding or complaint of tinnitus noted.  
The veteran also completed a health questionnaire.  He denied 
any problems with psychiatric symptoms.  A service medical 
record of August 1989 noted a change in pigmentation on the 
veteran's buttocks due to a frictional abrasion.  He was also 
found to have tinea pedis.  The veteran was given anti-fungal 
foot powder to apply as needed.  

On questions regarding his medical history in February 1990, 
the veteran denied any history of ear trouble or psychiatric 
symptoms, but marked that he did not know if he had a skin 
disease.  The physician's summary noted that the veteran had 
hyperpigmentation on his right shoulder since his childhood.  
He was referred for a dermatology consultation.  In June 
1990, the veteran was given another audiometry evaluation 
that failed to note any tinnitus.  

Another comprehensive medical examination was provided to the 
veteran in January 1991.  He denied any medical history of 
ear trouble, skin disease, or psychiatric symptoms.  On 
examination, his ears, feet, skin, and psychiatric evaluation 
were noted as normal.  He was also given a special 
psychiatric evaluation for qualification as a U. S. Marine 
Corp Security Guard.  This evaluation found no psychiatric 
disorders present.  

In August 1991 and November 1992, the veteran denied having 
psychiatric symptoms on health questionnaires.  An outpatient 
record of March 1993 reported an assessment of tinea pedis.  
The veteran again denied any psychiatric symptoms on a health 
questionnaire of April 1993.

A separation examination was given to the veteran in 
September 1993.  His ears, feet, skin, and psychiatric 
evaluation were found to be normal.  The examiner noted that 
the veteran had a birthmark on his right shoulder that 
measured eight inches.  

The veteran was issued a U. S. Department of Defense (DD) 
Form 214 in September 1993 that reported his primary military 
specialty as field radio operator.  His military decorations 
included the Southwest Asia Service Ribbon.  It was also 
noted that he participated in Operation Desert Storm aboard 
the USS Saipan.

In June 1995, the veteran filed claims for service connection 
for PTSD, tinnitus, and a foot fungus.  He noted that all of 
his post-service treatment for these claimed disorders had 
been conducted at U. S. Department of Veterans Affairs' 
facilities.  The RO contacted the veteran by letter in July 
1995 and requested that he submit medical evidence of his 
current PTSD, tinnitus, and foot fungus disorders.  He was 
also requested to submit detailed evidence regarding his 
claimed military stressors.  The veteran was informed that 
his failure to submit this type of evidence could have an 
adverse effect on this claims for service connection.  

VA medical records dated from February 1994 to March 1995 
were associated with the veteran's claims file in July 1995.  
These records included an outpatient record of March 1993 
that assessed tinea on both the veteran's feet.  

The veteran was afforded a VA audio examination September 
1995.  He claimed that he was exposed to elevated levels of 
noise in the military from service with an artillery unit.  
He denied any occupational noise exposure since leaving the 
military.  The veteran complained of periodic tinnitus that 
first began in January 1993 that sounded like a low volume 
ring.  He noted that his tinnitus was sometimes bothersome 
and annoying but had no effect on him at night.  The examiner 
summarized that the veteran exhibited normal bilateral 
hearing acuity.  Tinnitus was matched to an 8000 Hertz pure 
tone presented at 0 decibels in the left ear.

In a report of contact form dated in November 1995, the 
veteran notified the RO of a change of address.  He was again 
advised that he should prepare a statement detailing what he 
felt were the in-service stressors that had resulted in PTSD.  
In a written statement from the veteran received in December 
1995, he claimed that military investigators questioned him 
about charges of rape, sodomy, commission of an indecent act, 
commission of an act to bring discredit upon the armed 
forces, and disobedience to an order.  These charges involved 
bringing a civilian woman into a military barracks and 
engaging in sex.  The veteran claimed that he was wrongly 
accused of these charges.  He asserted that he was treated 
like a convicted felon by his fellow servicemembers after the 
charges were made; treatment that included removal from 
training exercises, weapons card being confiscated, placed on 
working parties, and placed on a legal hold that kept him in 
the military two months past his separation date.  The 
veteran alleged that whenever he saw someone in a military 
uniform he would have numerous negative thoughts about 
servicemembers.  

Attached to the veteran's statement of December 1995 was a 
letter to his U. S. Senator.  In this letter, the veteran 
claimed that he had been found guilty of a "very minor 
offense" in a military court for supplying a condom to a 
fellow servicemember who then engaged in group sex.  The 
veteran asked his 
U. S. Senator for help with this situation.  He claimed "I 
am under a lot of stress and I don't know how much more of 
this unjust treatment that I can take." 

A VA psychiatric examination was provided to the veteran in 
December 1995.  The veteran noted that he had served in the 
Persian Gulf during the Gulf War, but had remained shipborne 
the whole time.  He claimed that his in-service stressor 
revolved around an incident in 1992 when he and a group of 
servicemembers invited a woman into their barracks.  The 
veteran alleged that she came willingly.  He reported that 
this incident led to him and the other servicemembers being 
charged with rape, sodomy, and failure to follow a lawful 
order.  The veteran claimed that the only thing he was found 
guilty of was abetting the incident by providing condoms.  He 
reported that he was then restricted to his barracks from 
March to August 1993 and then discharged from the military.  
After an interview with the veteran, the examiner opined that 
there was no psychiatric condition found including PTSD.

The veteran was provided with a VA general medical 
examination in January 1996.  His complaints included a 
history of bilateral tinea pedis during his military service 
that was treated with "fair" results.  The veteran also 
complained of minimal epidermophytosis.  The examination of 
the veteran revealed minimal tinea pedis in the interdigital 
areas.  The diagnosis was minimal tinea pedis, primarily 
interdigital.  

By rating decision of March 1996, the RO denied the veteran's 
claims for service connection for PTSD, tinnitus, and tinea 
pedis.  Service connection for PTSD was denied on the basis 
that the veteran had not received a diagnosis for this 
disorder.  His claim for tinnitus was denied as the RO found 
that this disorder had not been incurred or caused by the 
veteran's military service.  Finally, his claim for tinea 
pedis was denied on the basis that this was not a chronic 
illness and would resolve with treatment.

At his hearing on appeal, the veteran testified that his 
military specialty was a field radio operator and he was 
assigned to an artillery unit.  He claimed that he had not 
experienced symptoms of tinnitus prior to his entrance into 
the military.  The veteran alleged that he had suffered 
acoustic trauma during his one year assignment to an 
artillery unit.  He claimed that this trauma had been caused 
by the firing of artillery guns and hearing radio noises.  
The veteran alleged that he only used hearing protection in 
one ear so that he could operate his radio.  He asserted that 
he had stood 20 feet from the artillery guns when they were 
fired.  The veteran claimed that the ringing in his ears was 
now constant.  He testified that he had first developed tinea 
pedis during his basic training in the military.  The veteran 
asserted that this condition had been treated at that time 
and had improved, but it had never entirely gone away.  He 
reported that he had started post-service treatment for his 
tinea pedis in 1993.  The veteran claimed that his tinea 
pedis affected his toe nails, between his toes, and the 
bottoms of his feet.  His symptoms included painful, raw, 
cracked, and peeling skin that would at times "weep;" 
thickened and discolored toe nails; and bad odor.  The 
veteran noted that he did not wish to testify about his claim 
for PTSD, but did acknowledge that he had never received a 
diagnosis for this psychiatric disorder.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in November 1997.  He was informed that his claims 
for service connection had again been denied.  It was 
determined that his claim for PTSD must be denied as he had 
never received a diagnosis for this disorder.  His claim for 
tinnitus was denied, as the evidence did not indicate that 
this disorder was incurred during the veteran's military 
service or within one year of his separation.  Finally, the 
veteran's tinea pedis was denied, as the evidence had not 
shown a chronic disability that had existed since the 
veteran's military service.  

In January 1998, the RO received copies of the veteran's 
service personnel records.  These records reported that the 
veteran had participated in Operation Desert Storm aboard a 
ship in the Persian Gulf.  A special court martial held in 
September 1993 found the veteran guilty of bringing discredit 
upon the armed forces by engaging in group sex in a military 
barracks. 

A response was received from the National Personnel Records 
Center (NPRC) in June 1998.  It was reported that additional 
service records on the veteran were unavailable at the 
current time as they were "charged out of the file."  In 
February 1998, additional copies of the veteran's service 
personnel records were submitted directly to the Board.  
These were duplicate copies of the records received in 
January 1998.


I.  Service Connection for PTSD.

a.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1997), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).




b.  Analysis.

There is no objective diagnosis of record that has found that 
the veteran suffers with PTSD.  He has never claimed to have 
received psychiatric treatment either during his military 
service or after.  His in-service psychiatric examinations 
found him to be normal.  While the veteran has claimed that 
he currently suffers with PTSD, as a lay person, he is not 
competent to render a diagnosis or an opinion on etiology.  
Zang v. Brown, 8 Vet. App. 246 (1995); See Godfrey v. Brown, 
7 Vet. App. 398 (1995).  As there is no current diagnosis for 
PTSD, the veteran's claim of service connection for this 
disorder is not well-grounded under either the Caluza or 
Savage tests.  It is also determined by the undersigned that 
with no current diagnosis for PTSD there is no need to 
determine if the veteran's claimed stressors are related to a 
combat circumstance under the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).

It is noted that the RO did not have an opportunity to review 
the veteran's service personnel records received in January 
1998 and February 1999.  This evidence was not accompanied by 
a signed waiver of RO consideration by the veteran as 
mandated under the provisions of 38 C.F.R. § 1304(c) (1998).  
However, a review of this evidence indicates that there is 
nothing pertinent in it to add to the veteran's claim for 
service connection for PTSD.  These records merely 
corroborate the veteran's claims of service aboard ship 
during the Gulf War and a court-martial for illegal conduct 
in the military.  The veteran had previously provided this 
information and it was discussed by both the VA examiner of 
December 1995 and in the RO's SSOC in November 1997.  
Furthermore, the veteran's claim for service connection for 
PTSD is not well-grounded and there is no duty to assist in 
this claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Therefore, service connection for PTSD is denied.




II.  Service Connection for Tinnitus and Tinea Pedis.

a.  Applicable Criteria.

The Board finds that the veteran's claims for service 
connection for tinnitus and tinea pedis are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  As noted in 
the previous section of this decision, the VA has received 
the veteran's service personnel records that were not 
considered by the RO when rendering its decisions on these 
issues.  However, these records contain no evidence regarding 
the veteran's medical treatment in service and, therefore, 
are not pertinent to his claims for service connection for 
tinnitus or tinea pedis.  It is the determination of the 
undersigned that appellate consideration at this time will 
not prejudice the veteran's claims.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Organic diseases of the nervous system will be 
recognized as service connected, although not otherwise 
established as incurred in service, if manifested to a degree 
of 10 percent or more within one year of separation from 
active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

If after consideration of all evidence and material of record 
in a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


b.  Analysis.

Tinnitus.

The veteran is competent to provided evidence regarding 
symptomatology.  He has claimed that his tinnitus started in 
January 1993 while serving in active service.  The veteran's 
claims of exposure to acoustic trauma from artillery guns and 
radio use is plausible based on the circumstances of his 
military service.  The veteran has further opined that this 
tinnitus is etiologically related to acoustic trauma from his 
military service.  As noted above, opinions on diagnosis and 
etiology cannot be provided by lay persons.

The veteran's separation examination of April 1993 found his 
ears and hearing acuity to be normal.  The first post-service 
audio examination of September 1995 appears to substantiate 
that the veteran currently suffers with tinnitus.  However, 
this examiner did not find that this tinnitus was 
etiologically related to his military service.  

Based on the above evidence, it is determined by the 
undersigned that the contemporaneous evidence does not 
substantiate the veteran's claim that he developed tinnitus 
during his military service.  There are no complaints or 
findings of tinnitus during the veteran's military service or 
within one year of his discharge from active service.  There 
is no medical opinion of record that has linked the veteran's 
current tinnitus to his military service.  Under these 
circumstances, the undersigned finds that the preponderance 
of the evidence is against the grant of service connection 
for tinnitus.


Tinea Pedis.

The veteran claims that he developed fungus on his feet 
during his military service and that this condition has 
continually bothered him to the current time.  His service 
medical records note assessments for tinea pedis in August 
1989 and March 1993.  However, examinations of the veteran's 
feet and skin between August 1989 and March 1993 and again in 
September 1993 reported normal findings.  VA examinations of 
November 1993 and January 1996 found tinea pedis present on 
the veteran's feet.

It is determined by the undersigned that the contemporaneous 
medical evidence does not corroborate the veteran's assertion 
that he had continually been bothered with tinea pedis while 
in the military.  While his tinea pedis is shown to have 
cleared up following the outbreaks in service, it has, 
nevertheless, been shown to be reoccurring and persistent.  
Affording him the benefit of the doubt, service connection is 
established for tinea pedis.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for PTSD, 
this appeal is denied.

Service connection for tinnitus is denied.

Service connection for tinea pedis is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

